                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

 ROBBIN E BLYTHE                                                 CIVIL ACTION

 VERSUS                                                          CASE NO. 17-5184

 OFFSHORE SERVICE VESSELS, L.L.C., et al.                        SECTION: “G”(4)

                                              ORDER

       Before the Court is Defendants Caterpillar Inc. (“Caterpillar”), and Louisiana Machinery

Company, LLC’s (“Louisiana Machinery”) (collectively, “Defendants”) “Joint Motion to

Continue Trial and Pre-Trial Deadlines.” 1 Plaintiff Robbin Blythe (“Plaintiff”) opposes the

motion.2 Defendants claims that counsel for defendant, Offshore Service Vessels, LLC (“OSV”),

has indicated OSV has no objection to the requested continuance. 3 Considering the motion, the

memoranda in support and in opposition, the record, the arguments of counsel, and the applicable

law, the Court denies the motion.

                                           I. Background

A.     Factual Background

       Plaintiff, a citizen and resident of Panama, alleges that on January 21, 2015, he suffered

injuries, specifically post-traumatic stress disorder, as the result of being trapped aboard the vessel

AHTS EDISON CHOEST while a fire occurred in the engine room.4 Plaintiff alleges that at the




       1
           Rec. Doc. 84.
       2
           Rec. Doc. 87.
       3
           Rec. Doc. 84.
       4
           Rec. Doc. 1 at 1–2


                                                  1
time, he was employed as a “seaman” for OSV, a Louisiana company that owned and operated the

vessel. 5 Plaintiff alleges that when the fire occurred, the vessel was located off the coast of

Trinidad and Tobago.6 Plaintiff alleges that Caterpillar manufactured the engine of the AHTS

EDISON CHOEST, and provided training to technicians of their brand companies, Louisiana

Machinery and Massy Machinery Ltd.’s (“Massy”), in the servicing, repairing, and inspecting of

its machinery and equipment.7 Plaintiff further alleges that the inspections and/or engine work that

Louisiana Machinery performed in November 2012 and August 2014; and that Massy performed

in August 2014, December 2014, and January 2015, caused or contributed to his alleged injuries.8

B.     Procedural Background

       Plaintiff filed a complaint in this Court on May 24, 2017, bringing claims solely against

OSV under the Jones Act and general maritime law. 9 Plaintiff then filed a supplemental and

amended complaint on April 16, 2018, with leave of Court, adding claims against Caterpillar,

Louisiana Machinery, and Massy under general maritime law and under the laws of Trinidad and

Tobago.10

       On June 12, 2018, Defendant Caterpillar filed a motion to dismiss Plaintiff’s general

maritime law claims against Caterpillar.11 On July 13, 2018, Defendant Louisiana Machinery filed


       5
            Id.
       6
            Id.
       7
            Rec. Doc. 16 at 3.
       8
            Id. at 4–5.
       9
            Rec. Doc. 1.
       10
            Rec. Doc. 16.
       11
            Rec. Doc. 25.


                                                 2
a similar motion to dismiss Plaintiff’s general maritime law claims against Louisiana Machinery.12

On August 29, 2018, the Court granted both motions to dismiss, dismissing Plaintiff’s general

maritime law claims against Caterpillar and Louisiana Machinery, but reserving all remaining

claims arising under the laws of Trinidad and Tobago.13

       On March 19, 2019, Louisiana Machinery filed a motion for summary judgment, arguing

that Plaintiff cannot prove that the laws of Trinidad and Tobago apply, thus the remaining claims

based on these laws should be dismissed. 14 On April 29, 2019, the Court denied the motion,

finding a dispute of material fact regarding the defendant’s base of operations.15

       On April 1, 2019, Massy filed a motion to dismiss, arguing that it does not have sufficient

minimum contacts with Louisiana to establish personal jurisdiction.16 On September 30, 2019, the

Court granted the motion, concluding that Plaintiff had not presented sufficient facts to make out

a prima facie case that Massy has the requisite minimum contacts for the Court to exercise personal

jurisdiction over Massy.17

       On April 4, 2019, Caterpillar filed a motion for summary judgment, arguing that Plaintiff

has no viable claim under the laws of Trinidad and Tobago. 18 On July 30, 2019, Louisiana




       12
            Rec. Doc. 30.
       13
            Rec. Doc. 34.
       14
            Rec. Doc. 43.
       15
            Rec. Doc. 69.
       16
            Rec. Doc. 44.
       17
            Rec. Doc. 83.
       18
            Rec. Doc. 52.


                                                 3
Machinery filed a motion for summary judgment, arguing that its base of operations is Louisiana.19

On October 8, 2019, Louisiana Machinery filed a motion for summary judgment on the issue of

liability.20 These motions are currently pending before the Court.

       On October 8, 2019, Defendants filed the instant “Joint Motion to Continue Trial and Pre-

Trial Deadlines.”21 On October 15, 2019, Plaintiff filed an opposition to the motion.22

                                     II. Parties’ Arguments

A.     Defendants’ Arguments in Support of the Motion to Continue

       In the instant motion, Defendants request a continuance of the January 13, 2020 trial date

for three reasons.23 First, Defendants argue that a continuance should be granted because both

Caterpillar and Louisiana Machinery have pending motions for summary judgment, which, if

granted, would result in their dismissal from this suit.24 Second, Defendants argue that this Court

has not yet ruled on which body of law applies to Mr. Blythe’s claims and that it would be

prejudicial to force Defendants to prepare expert reports and engage in other trial preparation

efforts with such major issues outstanding.25 Third, Defendants argue Plaintiff has not provided

dates for Plaintiff’s deposition, despite requests from Defendants. 26 Accordingly, Defendants



       19
            Rec. Doc. 78.
       20
            Rec. Doc. 85.
       21
            Rec. Doc. 84.
       22
            Rec. Doc. 87.
       23
            Rec. Doc. 84-2.
       24
            Id. at 3.
       25
            Id. at 4.
       26
            Id.


                                                4
request that the trial and pretrial deadlines be continued.27

B.      Plaintiff’s Opposition to Defendants’ Motion

        In opposition, Plaintiff first argues that the request for a continuance should be denied

because this action has been pending for more than two years, and Defendants were added more

than a year ago. 28 Second, Plaintiff asserts that Plaintiff “has informed his counsel that he is

available to be deposed in early November before the deposition cut-off date.”29 Third, Plaintiff

contends that Plaintiff “will be unfairly prejudiced by a continuance of pre-trial and trial dates.”30

Fourth, Plaintiff asserts that the Court still has sufficient time to rule on Defendants’ motions for

summary judgment.31 As a result, Plaintiff argues that “Defendants have failed to demonstrate

good cause for continuing the pre-trial and trial dates in this matter” and that the Court should

therefore deny the Motion to Continue.32

                                             III. Legal Standard

        A federal district court has the inherent power to enforce its scheduling order. 33 Under

Federal Rule of Civil Procedure 16(b), a scheduling order “may be modified only for good cause

and with the judge’s consent.”34 Whether to grant a continuance is within the sound discretion of


        27
             Id. at 5.
        28
             Rec. Doc. 87 at 4.
        29
             Id.
        30
             Id. at 5.
        31
             Id.
        32
             Id.
        33
          See Flaska v. Little River Marine Const. Co., 389 F.2d 885, 886 & n.3 (5th Cir. 1968) (citing Link v.
Wabash R. Co., 370 U.S. 626, 630 (1962)).
        34
             Fed. R. Civ. P. 16(b)(4).


                                                         5
the trial court.35 Indeed, the Court’s “judgment range is exceedingly wide” because the court “must

consider not only the facts of the particular case but also all of the demands on counsel’s time and

the court’s.” 36 “The good cause standard requires the ‘party seeking relief to show that the

deadlines cannot reasonably be met despite the diligence of the party needing the extension.’”37

                                                    IV. Analysis

        In this motion, Defendants provide three reasons to continue the trial date: motions for

summary judgment remain pending before the Court, the open question regarding the body of law

applicable to Plaintiff’s claims, and Plaintiff’s failure to provide dates to conduct a deposition.38

The Court has ruled on Defendant’s motions for summary judgment.39 Furthermore, the Court has

ruled that there are material facts in dispute that prevent the Court from deciding at the summary

judgment phase which body of law is applicable to Plaintiff’s claims. Therefore, this issue will be

decided at trial. Lastly, Plaintiff asserts in his opposition brief that he is available to be deposed in

early November before the deposition cut-off date. 40 Plaintiff also contends that he “will be

unfairly prejudiced by a continuance of pre-trial and trial dates.”41 Therefore, Defendants have not

established good cause for a continuance of the January 13, 2020 trial date in this matter.




        35
             United States v. Alix, 86 F.3d 429, 434 (5th Cir.1996).
        36
             Streber v. Hunter, 221 F.3d 701, 736 (5th Cir. 2000) (internal citations omitted).
        37
            S&W Enter., LLC v. SouthTrust Bank of Alabama, NA, 315 F.3d 533, 535 (5th Cir. 2003) (internal
citation omitted).
        38
             Rec. Doc. 84.
        39
             See Rec. Docs. 93, 94.
        40
             See Rec. Doc. 87 at 4.
        41
             Id. at 5.


                                                            6
      Accordingly,

      IT IS HEREBY ORDERED that Defendants Caterpillar Inc. and Louisiana Machinery

Company, LLC’s “Joint Motion to Continue Trial and Pre-Trial Deadlines”42 is DENIED.

                                   24th day of October, 2019.
      NEW ORLEANS, LOUISIANA, this ____




                                                _________________________________
                                                NANNETTE JOLIVETTE BROWN
                                                CHIEF JUDGE
                                                UNITED STATES DISTRICT COURT




      42
           Rec. Doc. 84.


                                            7
